                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

PETER KLAH,

                Petitioner,                             :       Civ. No. 16-8791 (PGS)

        V.


ATTORNEY GENERAL OF THE STATE OF
NEW JERSEY, et al.,                                     :       MEMORANDUM AND ORDER

                Respondents.


        Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

pursuant to 28 U.S.C.   § 2254.   Presently pending before this Court is petitioner’s “motion to

dismiss.” (See ECF 55). Petitioner complains that respondents failed to comply within the time

allotted by this Court to file its answer. Petitioner is mistaken. Indeed, as noted in this Court’s

October 21, 2019 order, respondents filed their answer on September 30, 2019. (See ECF 51 &

53). Nevertheless, this Court ordered respondents to serve another copy of their answer on

petitioner. (See ECF 53). Respondents complied with this Court’s order by serving petitioner.

(See ECF 54). ‘Therefore, petitioner’s motion to dismiss is denied.’

       Accordingly, IT IS this
                                   /)   day of December, 2019,

       ORDERED that petitioner’s motion to dismiss (ECF 55) is denied; and it is further

       ORDERED that the Clerk shall serve this memorandum and order on petitioner by

regular U.S. mail.


                                                               PETER G. SHERIDAN
                                                               United States District Judge


 It is worth noting that petitioner submitted his traverse to respondents’ answer along with his
motion to dismiss. (See ECF 5 5-2). Thus, this matter is now fully briefed and will be analyzed in
due course.
